In a negligence action to recover damages for personal injuries and loss of services, plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County, dated June 2, 1971, as, upon reconsideration, adhered to the original decision denying a general preference. Order reversed insofar as appealed from, with one bill of $10 costs and disbursements jointly against respondents appearing separately and filing separate briefs, and general preference granted. In our opinion, plaintiff made a satisfactory prima facie showing of injuries which could properly support a verdict in excess of $10,000. Under these circumstances, the denial of a general preference was not indicated. Hopkins, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.